Title: John Adams to John Quincy Adams, 19 February 1790
From: Adams, John
To: Adams, John Quincy


My dear son
New York Feb. 19. 1790
There is a sett of Scotch Writers that I think deserve your Attention in a very high Degree. There are Speculations in Morals Politicks and Law that are more luminous, than any other I have read. The Elements of Criticism and other of Lord Kaims’s Writings—Historical Law Tracts—sir James Steuart—Adam Smith &c both his Theory of Moral Sentiments and his Wealth of Nations— There are several others whose Names and Titles I dont at present recollect.
Your Project of going to Boston, I think of, every day.— You may divide your time between Braintree and Boston to great Advantage, or reside constantly at Boston if your Business should require it. But my Son, You must expect an Interval of Leisure, and Ennui.
Whether those who ought to be my Friends will be yours or not, I cant say.— Whether they are mine or not is at least problematical in some Instances— Yet I think you will find Friends in Boston.
Write me as often as you can. I hope the contracted ignorant Prejudice against your Profession will not be pushed so far as to render you uncomfortable.—
Preserve my Son, at every Risque;—at every Loss;—even to extreme Poverty and obscurity; Your Honour and Integrity Your Generosity and Benevolence, your enlarged Views and liberal Philanthropy. Candour and Honour, are of more importance in your Profession even than Eloquence Learning or Genius. You will be miserable without them whatever might be your Success. The Family is well— Yours affectionatly
John Adams
